Citation Nr: 0505555	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-14 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an original disability rating in excess of 
30 percent for eczematous dermatitis of the back before 
August 30, 2002.

2.  Entitlement to an original disability rating in excess of 
60 percent for eczematous dermatitis of the back from August 
30, 2002, to the present.

3.  Entitlement to an original disability rating in excess of 
10 percent for residuals, scars and myofascial pain of 
cervical spine, from Ludwig's angina of the neck area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel
INTRODUCTION

The veteran's active military service extended from June 1955 
to September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The case has been 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.

The Board remanded the issues that are the subject of this 
decision in May 2004.  Review of the actions performed by the 
RO reveal that the mandate of that remand has been fulfilled.  
Stegall v. West, 11 Vet. App. 268 (1998).

In a September 2004 rating decision, the Appeals Management 
Center (AMC) increased the disability rating assigned the 
eczematous dermatitis from 30 percent to 60 percent, 
effective August 30, 2002.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that where a veteran has filed a notice of disagreement as to 
the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As explained below, the Board has determined further action 
is required in order to comply with the VA's duty to notify 
and assist in the development of the veteran's claim with 
regard to the veteran's claim of entitlement to an original 
disability rating in excess of 10 percent for residuals, 
scars and myofascial pain of cervical spine, from Ludwig's 
angina of the neck area.  Accordingly, this issue is remanded 
to the RO via the AMC, in Washington, DC.  VA will notify the 
veteran if further action is required.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's eczematous dermatitis of the back was 
manifested by constant exudation and itching with lesions 
primarily located on the back before August 30, 2002.

3.  The veteran's eczematous dermatitis of the back was 
manifested by lesions on the neck, sides, and lower back, 
with small areas of hemorrhagic crusting and scale with 
pruritus in the winter months, treated with corticosteroid 
creams from August 30, 2002, to the present.


CONCLUSIONS OF LAW

1.  The criteria for an original rating in excess of 30 
percent before August 30, 2002, for eczematous dermatitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002), and as 
amended at 67 Fed. Reg. 49590-49599 (July 31, 2002) (codified 
at 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2004)).

2.  The criteria for an original rating in excess of 60 
percent for eczematous dermatitis of the back from August 30, 
2002, to the present have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002), and as amended at 67 Fed. Reg. 49590-49599 (July 31, 
2002) (codified at 38 C.F.R. §§ 4.118, Diagnostic Code 7806 
(2004)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In a Precedent Opinion dated in December 2003, the VA General 
Counsel found that the duty to notify provisions of 
38 U.S.C.A. § 5103 are not applicable to issues such as those 
currently under consideration arising from, or "downstream" 
from, the grant of service connection including claims for an 
earlier effective date or disagreement with the initial 
rating of a newly service-connected disability.  See Vet. 
Aff. Op. Gen. Couns. Prec. 8-2003, VAOPGCPREC 8-2003, 2003.  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board. 38 U.S.C.A. § 7104(c) (West 2002).

In a June 2004 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, 18 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the June 2004 VCAA notice 
was provided to the veteran long after the initial 
adjudication of his claim in September 2000.  The Court has 
expressed the view that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini, 
18 Vet. App. at 420-421.  In this case, however, it is 
obvious that the RO could not have provided the VCAA notice 
prior to the initial adjudication because that adjudication 
took place two months prior to the enactment of the VCAA and 
the subsequent promulgation of its implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the September 2004 Supplemental 
Statement of the Case, the RO indicated its review of the 
veteran's claims folders in their entirety.  Thus, the Board 
finds that the veteran received the same benefit of the RO's 
full consideration of the all the evidence of record, as he 
would have received had he received the VCAA notice prior to 
initial adjudication.  

The Board also notes that the effective date of any award 
based on additional evidence would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2004) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2004) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  For the reasons set 
forth above, the Board finds that VA has fully satisfied its 
notification duties to the veteran and that he has not been 
prejudiced by any post-initial adjudication notification.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Consistent with this duty, the Board remanded the 
matter in September 2004 to obtain additional records as well 
as VA examination reports.  The RO has complied with the 
Board's remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).  It is also noted that the veteran's service 
department medical records are on file, as are relevant post-
service clinical records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1) - (3) (2004).  There is no 
indication of outstanding records, nor is there a need for 
another VA medical opinion, given the thoroughness of the 
examination reports recently obtained by the RO.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating(s) assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology, as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability that are not 
duplicative or overlapping.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2004).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

The veteran's service-connected eczematous dermatitis is 
properly rated pursuant to 38 C.F.R. § 4.118 Diagnostic Code 
(DC)7806 (2004).

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  In 
this case, the RO considered the veteran's claim under the 
original and amended criteria and in the August 2002 
Statement of the Case and September 2004 Supplemental 
Statement of the Case, the veteran was duly notified of both 
versions of the criteria.  Taking these factors into 
consideration, the Board will proceed with consideration of 
this appeal, applying the version of the criteria which is 
more favorable to the veteran, subject to the effective date 
limitations set forth at VA O.G.C. Prec. Op. No. 3-2000 (Apr. 
10, 2000), 65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Under Diagnostic Code 7806, as in effect prior to August 30, 
2002, a 10 percent rating was warranted for a skin disorder 
with exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted for a skin disorder with systemic or 
nervous manifestations and ulceration, extensive exfoliation, 
or extensive crusting, or for a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118 DC 7806 (2001).

Under the revised provisions of Diagnostic Code 7806, as in 
effect from August 30, 2002, a 10 percent rating will be 
assigned where at least 5 percent, but less than 20 percent 
of the entire body or at least 5 percent, but less than 20 
percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is for application where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is for application 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  38 C.F.R. § 4.118 DC 7806 (2004).

The veteran's eczematous dermatitis is currently rated 30 
percent disabling under the old criteria from the effective 
date of service connection to August 30, 2002, the effective 
date of the new rating criteria.  Beginning August 30, 2002, 
the veteran's eczematous dermatitis is rated 60 percent 
disabling, the maximum under the amended schedular criteria.

Factual Background

The veteran has submitted post service medical records that 
detail complaint and treatment of his eczematous dermatitis 
from the late 1970s through to the present.  

The veteran was first examined by VA in June 2000.  He 
reported that over the previous two decades he had had itchy 
scaly lesions and a rash over his back.  He had been given 
steroid creams with some minor effect.  He reported that he 
had chronic itching and pain involving the back region, as a 
result of pruritus and chronic pain.  The veteran was noted 
to have generalized flat hyperpigmented lesions measuring one 
half inch to two inches over the entire back with evidence of 
pruritus and minor superficial ulcerations.

At an October 2001 VA examination, the veteran stated that he 
had had a recurrent rash on his back since 1963.  He could 
not state how often the rash flared up; however, he stated 
that the worst flare-up had been in 1975.  The rash involved 
the back only with occasional lesions on the chest and 
abdomen.  The rash had been treated in the past systemically 
with both Atarax and Benadryl and topically with Lidex cream, 
5 percent benzoyl peroxide gel, Triamcinolone 0.1 percent 
cream and liquid.  The veteran stated that the rash never 
cleared completely and there was always discoloration of the 
skin.  The itching usually resolved in approximately one week 
with treatment.  The current treatment was Westcort cream and 
the symptoms were itching.

The veteran's back had diffuse tan, non-scaly macules and 
linear tan and brown patches.  Some other lesions were noted 
on the shoulders and posterior neck.  The mid part of the 
back was essentially clear.  The proximal arms had similar 
hyperpigmented macules.  There were a few tan macules on the 
mid-chest and left abdomen.  The remainder of the skin was 
clear.

The examiner's diagnosis was chronic dermatitis with 
postinflammatory hyperpigmentation.

The veteran was next examined by VA in December 2002.  The 
veteran's history of itchy skin rashes was detailed.  The 
veteran reported that over time the skin condition had 
worsened.  Initially the pruritic rash involved the veteran's 
posterior thorax, and over time had spread to his lumbar 
area, his forehead, his posterior neck, and occasionally his 
left anterior chest.  The veteran's medication regimen 
consisted of hydrocortisone valerate, which he applied twice 
daily with fairly good response.  He did have an oral 
medication that he took if his itching increased.  He was 
concerned that the rash had resulted in discoloration of his 
skin that caused him some embarrassment when he was not 
wearing a shirt.

Examination of the veteran's skin revealed post-inflammatory 
pigmentation over the posterior thorax, right greater than 
left lumbar area, posterior neck, and left anterior chest.  
There was some evidence of mild excoriation over the right 
scapula and left pectoral area.  There was also some post-
inflammatory pigmentation also appreciated over the posterior 
aspect of both auricles.

An October 2003 VA dermatological consultation note records 
the veteran had been treated with topical steroids since 
2000.  He was noted to currently be using Cyclocort, 
Vanicream, and Claritin. He had tried hydrocortisone, 
triamcinolone, fluocinonide cream, triamcinolone oil, and 
desoximetasone cream in the past with good but only temporary 
effect.  The veteran's symptoms were noted to occur mostly in 
winter.  His rash was accompanied with intense pruritus.  The 
veteran stated that he was embarrassed in public by his skin, 
and would not swim without an undershirt on.  He worked with 
children and they came up and asked him what was wrong with 
his back.

Objectively, the veteran had numerous mostly linear 
hyperpigmented macules and patches on his flanks extending to 
his back and on his lower back.  There was no scale or 
erythema.  Superimposed on these regions were new linear 
erosions.  He had erythematous papules on his posterior neck 
with small amounts of hemorrhagic crusting and scale.  He had 
several hyperpigmented macules, a few millimeters in size 
bilaterally in the axillae in a follicular pattern.  He also 
had hyperpigmented, lichenified and scaling plaques on his 
bilateral anterior forearms.

The dermatologist diagnosed hyperpigmented macules secondary 
to scratching with signs of eczema on his posterior neck 
region.  He had axillary lesions with post-inflammatory 
hyperpigmentation.  He was prescribed hydroquinone cream for 
bleaching of hyperpigmented macules and patches on his back, 
and was to continue Cyclocort on active areas with Vanicream 
to be applied to his whole body.

The veteran submitted a statement in March 2004 noting that 
his chronic skin problem had reacted unexpectedly and made 
him very uncomfortable while attending his 50th high school 
reunion.  He was frustrated and embarrassed scratching his 
back and behind his left ear in front of his former 
classmates.  Treatment records indicate a diagnosis of 
neurodermatitis and xerosis.

The veteran was most recently examined by VA in July 2004.  
He was taking Zocor, Claritin, Flonase, and Hydroquinone.  
The veteran's flare-up in the Philippines was noted.  He had 
last used hydrocortisone valerate in May 2004 and had not 
noticed any improvement with hydroquinone and felt that it 
caused some itching.  He had noticed some reduction, though 
not complete, secondary to treatment with Claritin with 
respect to his itching.

Examination of the veteran's skin revealed a papery texture 
to the left posterior cervical triangular area with minimal 
erythema or pigmentation.  He described this area as the 
source of his eczema; this area did not demonstrate any 
visible abnormality of the skin although the texture was 
altered.  His posterior thorax did reveal post-inflammatory 
pigmentation bilaterally, but he had no evidence of an active 
eczematous eruption.

The examiner diagnosed minimal eczematous dermatitis of the 
left posterior neck involving less than one percent of the 
total body surface area; not involving exposed skin area.  
Photographs were attached to the examination and reviewed.

The veteran submitted a drug information profile for Flonase, 
which he has been prescribed.  It was noted to be a nasal 
corticosteroid that works directly on nasal tissue to reduce 
swelling and inflammation.  The medication is used to treat 
itching, runny nose, post nasal drip, nasal congestion, and 
sneezing in people with a history of rhinitis.  The Board 
notes that the information indicates that while Flonase is a 
corticosteroid, it is not prescribed as a treatment for the 
veteran's eczematous dermatitis.

Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 30 percent before August 30, 2002, have not been 
met, under the old criteria.  The criteria for a 50 percent 
rating required a skin disorder with systemic or nervous 
manifestations and ulceration, extensive exfoliation, or 
extensive crusting, or for a skin disorder that is 
exceptionally repugnant.  

Prior to August 2002 there is no competent medical evidence 
of systemic or nervous manifestations.  None of the VA 
examiners during this period noted ulceration, extensive 
exfoliation or extensive crusting.  The Board has reviewed 
the color photographs that accompanied the VA medical 
examinations and finds that the veteran's skin disorder is 
difficult to see and certainly cannot be said to be 
exceptionally repugnant so as to more nearly approximate the 
criteria for a 50 percent rating.  Given this symptomatology, 
the Board finds that the current 30 percent rating is 
appropriate prior to August 30, 2002.

As noted above, the veteran's eczematous dermatitis has been 
rated 60 percent disabling under the new criteria, effective 
August 30, 2002.  This rating is more advantageous than any 
available under the old criteria, as the maximum was 
previously a 50 percent disability rating.

As the veteran has met the maximum rating under the schedular 
criteria, the Board must address referral for consideration 
of entitlement to a higher rating on an extra-schedular 
basis.  As to 38 C.F.R. § 3.321(b)(1), it is noted that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate his 
skin disability.  There is no objective evidence that his 
eczematous dermatitis is productive of marked interference 
with employment.  There is also no indication that his 
eczematous dermatitis necessitates frequent periods of 
hospitalization.  Indeed, it appears that the veteran has 
been seen only on an outpatient basis.  Thus, the Board finds 
no basis for referral for consideration of extraschedular 
rating.

As the preponderance of the evidence is against the claim for 
a rating in excess of 30 percent for the veteran's eczematous 
dermatitis prior to August 30, 2002 and in excess of 60 
percent from August 30, 2002, to the present, the benefit-of-
the-doubt doctrine is inapplicable, and the appeal must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The claim of entitlement to an original disability rating in 
excess of 30 percent for eczematous dermatitis of the back 
before August 30, 2002 is denied.

The claim of entitlement to an original disability rating in 
excess of 60 percent for eczematous dermatitis of the back 
from August 30, 2002, to the present is denied.


REMAND

Residuals, Scars and Myofascial Pain of Cervical Spine,
From Ludwig's Angina of the Neck Area

The veteran's service-connected residuals of Ludwig's angina 
consist of scars and myofascial pain of the cervical spine.  
The residuals are currently combined in a rating under DC 
7800-5290, which indicates scars to the head, face, or neck, 
that are productive of limitation of motion of the cervical 
spine.  The regulations governing ratings for disabilities of 
the spine were revised.  See 68 Fed. Reg. 51454-58 (August 
27, 2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-43).  Revised statutory or regulatory provisions, 
however, may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC. 3-2000; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  Review of the SOC and SSOC supplied to the 
veteran reveals that he has not been apprised of the 
statutory changes.

Review of the VA medical examinations does not reveal that 
the examiner addressed the degree of any functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  See 38 C.F.R. § 4.71a (2004); DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  
Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2004).  In DeLuca v. Brown, the Court noted that the 
VA examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206.  In order to effectuate this requirement, the 
Court explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional loss are to be portrayed 
in terms of the rating criteria.  Id.

The VBA AMC should consider the veteran's claims of an 
increased rating for the service-connected residuals, scars 
and myofascial pain of cervical spine, from Ludwig's angina 
of the neck area under both the old and the revised 
regulations governing disabilities of the spine.  

Accordingly, the case is remanded to the RO via the AMC for 
the following action:

1.  The AMC/RO should arrange for a VA 
examination by an appropriately qualified 
physician to determine the nature and 
extent of severity of the veteran's 
service-connected residuals of Ludwig's 
angina.  Any further indicated special 
studies should be conducted.  

Regarding the service-connected 
disabilities of the cervical spine, the 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including range of motion with 
an explanation as to what is the normal 
range of motion, the extent of any pain 
on use, and comment on the extent of the 
functional limitations caused by the 
cervical spine disability.  The examiner 
should be provided with both the old and 
the revised rating criteria for rating 
disabilities of the spine.  The examiner 
should first report his/her findings in 
relationship to the old criteria and 
separately in relationship to the new 
criteria.  

The examiner should also be asked to 
determine whether the cervical spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
cervical spine is used repeatedly.  It 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.

2.  The AMC/RO should readjudicate the 
issues of entitlement to increased 
ratings for the service-connected 
residuals of Ludwig's angina.  In light 
of the guidance provided in DeLuca, and 
with consideration of the old and new 
criteria of the applicable diagnostic 
code provisions, the AMC/RO should 
determine the ratings for the cervical 
spine that are most favorable to the 
veteran with consideration given to the 
effective date of the change in 
regulations.  If any action is adverse to 
the veteran, he should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


